Exhibit 10.5

 


  [borlandlogo.gif]


September 17, 2003 

 


Timothy Stevens
[address intentionally omitted] 

 


           RE: Employment Offer 

 


Dear Timothy: 

 


           On behalf of Borland Software Corporation (“Borland”), I am pleased
to confirm our verbal offer of employment to you for the position of Senior Vice
President and General Counsel reporting to the President & Chief Executive
Officer or his designee. This letter sets out the terms of your employment with
Borland, which will start on a date to be mutually agreed upon (“Start Date”).
This offer and your Start Date are contingent upon successful completion of
references, employment verification and a background check.

 


           Subject to the approval of the Board of Directors of Borland,
Organization and the Compensation Committee of the Board of Directors or an
Executive Option Committee acting by delegation of authority from the Board of
Directors, in consideration for your service to Borland, you will be paid a base
salary of $10,000 every two weeks (which equals $260,000 per year), less
applicable taxes and other withholdings in accordance with Borland’s standard
payroll practices. You will be eligible for the Incentive Compensation Program
(ICP) specific to your position. Details of this plan will be discussed with you
after your Start Date. In addition, you will be eligible to participate in
various Borland fringe benefit plans, including: Group Health Insurance,
Flexible Spending Accounts, 401(k) Savings Plan, Employee Stock Purchase Plan,
Tuition Reimbursement and the vacation program. Borland reserves the right to
modify employee benefit plans and policies, as it deems necessary. These
benefits will be explained to you during your employee orientation.

 


           Subject to the approval of the Board of Directors of Borland,
Organization and the Compensation Committee of the Board of Directors or an
Executive Option Committee acting by delegation of authority from the Board of
Directors, you will be granted an option to purchase 150,000 shares of Borland
common stock under Borland’s Stock Option Plans at an exercise price equal to
the fair market value of that stock on your option grant date. Your option will
vest over a period of four years, and will be subject to the terms and
conditions of the related Borland Stock Option Plan and related standard form of
stock option agreement, which you will be required to sign as a condition of
receiving the option.

 


           Your employment with Borland is “at will”; it is for no specified
term, and may be terminated by you or Borland at any time, with or without cause
or advance notice. Any contrary representations that may have been made to you
are superceded by this offer. This is the full and complete agreement between
you and Borland on this term. Although your job duties, title, compensation and
benefits, as well as Borland’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and Borland’s Senior Vice
President of Corporate Services.

 


           In the event that Borland should experience a Change in Control (as
that term is defined in the stock option agreement), and you are terminated
other than for Misconduct or you are Constructively Terminated within twelve
(12) months of such Change in Control, you will receive fifty percent (50%)
accelerated vesting of your stock option grant.

 


           For purposes of this Agreement, “Misconduct” shall mean the
commission of any act of fraud, embezzlement or dishonesty by you, any
unauthorized use or disclosure by you of confidential information or trade
secrets of Borland’s (or any parent or subsidiary), or any other intentional
misconduct by you adversely affecting the business or affairs of Borland (or any
parent or subsidiary) in a material manner.

 


           For purposes of this Agreement, “Constructive Termination” shall mean
any one or more of the following without your express written consent: (i) the
relocation of the principal place of your employment to a location that is more
than (50) miles from each of Scotts Valley, CA and Cupertino, CA; (ii) any
failure by Borland to pay, or any material reduction by Borland of, your base
salary or benefits (unless reductions comparable in amount and duration are
concurrently made for all other employees of Borland with responsibilities,
organizational level and title comparable to yours); or (iii) in the event that
Borland determines that your services are no longer needed.

 


           By accepting employment with Borland, you represent that you will not
be acting in breach of any agreement with any of your previous employers.
Borland is very impressed with the skills and experience that you will bring to
us and we hope that you will consider this offer carefully. Should you accept
this offer, I would like to remind you that it is Borland’s policy to avoid
situations where information or materials might come into our hands that are
considered proprietary by individuals or companies other than Borland. We are
interested in employing you because of your skills and abilities, not because of
any trade secrets you have learned elsewhere. It is important that you take care
not to bring, even inadvertently, any books, drawings, notes, materials, etc.,
except your personal effects as you leave your current employer. Thus, you
represent and warrant that you are not acting in breach of any non-competition,
employment or other agreements with your current employer or any of your
previous employers.

 


           Like all Borland employees, you will be required, as a condition to
your employment with Borland, to sign Borland’s standard Employee
Confidentiality and Assignment of Inventions Agreement, a copy of which is
included with this letter.

 


           As a condition of your employment, you will be required to provide
Borland with documents establishing your identity and right to work in the
United States. Those documents must be provided to Borland within three (3)
business days after your Start Date.

 


           To ensure the timely and economical resolution of disputes that arise
in connection with your employment with Borland, you and Borland agree that any
and all disputes, claims (including, but not limited to, any claims for
compensation, benefits, stock or stock options, fraud or age, sex, race,
disability or other discrimination or harassment), or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both you and Borland waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or
Borland would be entitled to seek in a court of law. Borland shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required if
the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or Borland from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, you and Borland each have the right
to resolve any issue or dispute arising under your Employee Confidentiality And
Assignment of Inventions Agreement by court action instead of arbitration.

 


           This agreement and the other agreements referred to above constitute
the entire agreement between you and Borland regarding the terms and conditions
of your employment, and they supersede all prior negotiations, representations
or agreements, whether oral or written, between you and Borland. This agreement
may only be modified by a document signed by you and the Senior Vice President
of Corporate Services of Borland.

 


           We look forward to working with you at Borland. Please sign and date
this letter on the spaces provided below to acknowledge your acceptance of the
terms of this offer. This offer, if not accepted, will expire at 5:30 PM Pacific
Standard Time on September 18, 2003. If you have any questions, please call me
at [phone number intentionally omitted].

 


Sincerely,

 


Borland Software Corporation

 


By:

/S/ DALE L. FULLER

 

--------------------------------------------------------------------------------

 

Dale L. Fuller
President and Chief Executive Officer

 



           I have read the above employment offer and accept employment with
Borland on the terms and conditions set forth in this agreement.

 



           Date:     9/18    , 2003.

/S/ TIMOTHY STEVENS

 

--------------------------------------------------------------------------------

 

Timothy Stevens

 



           My anticipated start date is     October 1, 2003    . 

 


Please send the original signed offer letter to Borland’s Human Resources
Department using the envelope provided.   

 
